 

 

UNITED STATES DISTRICT COURT
MipbDLeE DISTRICT OF FLORIDA
ORLANDO DIVISION

BARBARA V. RAMPHAL,
Plaintiff,
Vv. Case No: 6:18-cv-116-Orl-28SPF

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

This case is before the Court on the Complaint (Doc. 1) filed by Plaintiff seeking
review of the final decision of the Commissioner of Social Security (“Commissioner”)
terminating her disability benefits. The United States Magistrate Judge has submitted a
Report (Doc. 29) recommending that the final decision be affirmed. Plaintiff has not filed
an objection to the Report, and the time for filing objections has passed.

After review of the record, and noting that no objection to the Report has been filed,
the Court agrees with the findings and conclusions in the Report and Recommendation.
Therefore, it is ORDERED as follows:

1. The Report and Recommendation filed August 7, 2019 (Doc. 29) is
ADOPTED and CONFIRMED and made a part of this Order.

2. The final decision of the Commissioner is AFFIRMED.

 
 

 

 

 

3. The Clerk of the Court is directed to enter judgment consistent with this Order

and to thereafter close this file.

DONE and ORDERED in Orlando, renin ore “9019.
pe

JOHN ANTOON TT ~

United States District Judge
Copies furnished to:
United States Magistrate Judge
Counsel of Record

 
